Case: 19-20014      Document: 00515106269         Page: 1    Date Filed: 09/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 19-20014                              FILED
                                  Summary Calendar                     September 5, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROMAN PINEDA PINEDA, also known as Hippie,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-143-4


Before WIENER, HAYNES, and COSTA, Circuit Judges
PER CURIAM: *
       Roman Pineda Pineda was sentenced to 120 months of imprisonment
following his convictions for conspiracy to possess with intent to distribute 500
grams or more of methamphetamine and for possession with intent to
distribute 500 grams or more of methamphetamine. On appeal, Pineda Pineda
contends that the district court erred by finding that his offense involved the
importation of methamphetamine, which resulted in a two-level enhancement


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20014      Document: 00515106269      Page: 2   Date Filed: 09/05/2019


                                    No. 19-20014

pursuant to U.S.S.G. § 2D1.1(b)(5). We review the district court’s factual
determination that the offense involved the importation of methamphetamine
for clear error. See United States v. Serfass, 684 F.3d 548, 550, 553─54 (5th
Cir. 2012).
      At      sentencing,   the   Government    presented    testimony   from    an
experienced federal agent that, in light of the large quantity and the high
purity level of the methamphetamine in this case, the drugs had been imported
from Mexico. The same agent also testified regarding intercepted telephone
calls between a co-defendant and an unknown man in Mexico; during these
calls, the men used code words consistent with methamphetamine trafficking
and discussed an upcoming delivery that was consistent with Pineda Pineda’s
delivery of methamphetamine. Considering the record as a whole, we conclude
that the district court did not clearly err in finding that the preponderance of
the evidence showed that the methamphetamine in the instant case had been
imported from Mexico. See id. Accordingly, the district court did not err by
applying the § 2D1.1(b)(5) enhancement.
      AFFIRMED.




                                         2